                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

DAVID HAROLD HANSON,

                       Plaintiff,

v.                                                                     No. 1:19-cv-01124-KK

FORREST FENN,

                       Defendants.

                  ORDER DENYING MOTION TO PROCEED AS MOOT

       THIS MATTER comes before the Court on Plaintiff’s Motion to Proceed, Doc. 5, filed

December 16, 2019.

       Plaintiff filed an Application to Proceed in District Court Without Prepaying Fees or Costs

(Short Form) ("Short Form Application"). See Doc. 2, filed December 2, 2019. The Court notified

Plaintiff that the Short Form Application does not provide sufficient information for the Court to

determine whether a plaintiff is unable to pay the required fees, sent Plaintiff an Application to

Proceed in District Court Without Prepaying Fees or Costs (Long Form) ("Long Form

Application"), and notified Plaintiff that failure to timely file a Long Form Application may result

in denial of the motion to proceed in forma pauperis. See Order to Cure Deficiency, Doc. 4, filed

December 3, 2019.

       Instead of filing a Long Form Application, Plaintiff filed his Motion to Proceed which

states: (i) Plaintiff “has secured sufficient funds to pay the filing fees” and enclosed a check for

the filing fee; (ii) Plaintiff is aware that he is responsible for payment of costs for service and will

begin service on Defendant within 10 days of being notified whether the Court has already served

Defendant; (iii) Plaintiff moves the Court for an “Order to Proceed” with this action; and (iv)

Plaintiff asks the Court to vacate its Order to Cure Deficiency.”
       The Court denies Plaintiff’s Short Form Application to proceed in forma pauperis as moot

because Plaintiff has paid the filing fee. The Court has not served Defendant because Plaintiff is

not proceeding in forma pauperis pursuant to 28 U.S.C. § 1915. See 28 U.S.C. § 1915(d) (which

provides that the “officers of the court shall issue and serve all process, and perform all duties in

[proceedings in forma pauperis]”). The Court denies Plaintiff’s motion for an order to proceed

as moot because the Court has not stayed proceedings in this action.

       IT IS ORDERED that:

       (i)     Plaintiff’s Application to Proceed in District Court Without Prepaying Fees or

               Costs (Short Form), Doc. 2, filed December 2, 2019, is DENIED as moot.

       (ii)    Plaintiff’s Motion to Proceed, Doc. 5, filed December 16, 2019, is DENIED as

               moot.



                                              _____________________________________
                                              UNITED STATES MAGISTRATE JUDGE




                                                 2
